In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00155-CV


                            DIANE V. WADE, APPELLANT

                                          V.

                          DAVID'S LANDSCAPING AND
                     DAVID'S LANDSCAPING, INC., APPELLEES

                          On Appeal from the 419th District Court
                                  Travis County, Texas
       Trial Court No. D-1-GN-13-004070, Honorable Amy Clark Meachum, Presiding

                                   August 11, 2015

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Diane V. Wade filed notice of appeal before a final judgment was

signed in the case. On June 11, 2015, the Court issued an Order and Notice of Intent to

Dismiss for Want of Jurisdiction that provided the parties and the trial court the

opportunity to file a final judgment. Wade v. David’s Landscaping, No. 07-15-00155-

CV, 2015 Tex. App. LEXIS 8307 (Tex. App.—Amarillo June 11, 2015) (per curiam

order). The order noted the Court’s willingness to allow a reasonable time for the trial
court to sign a final judgment, but notified the parties that we would dismiss the appeal

for want of jurisdiction unless a supplemental record containing a final judgment was

filed with the Court by July 23, 2015. No supplemental record has been filed and there

still is no final judgment before the Court. Accordingly, the appeal is dismissed for want

of jurisdiction. TEX. R. APP. P. 42.3(a).




                                                       James T. Campbell
                                                           Justice




                                            2